          Case 5:19-cv-00427-MTT Document 35 Filed 01/22/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


 ANDRELL WHITE,                                       )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )   CIVIL ACTION NO. 5:19-cv-427 (MTT)
                                                      )
                                                      )
 EQUIFAX INFORMATION SERVICES                         )
 LLC, et al.,                                         )
                                                      )
                 Defendants.                          )
                                                      )

                                               ORDER

        Defendant Wells Fargo moves for summary judgment. For the following reasons,

that motion (Doc. 27) is GRANTED.

                                         I. BACKGROUND 1

        Andrell White alleges that Wells Fargo erroneously reported a monthly payment

due amount of $114.00 on an account that had been closed. Doc. 1 ¶ 9. White further

alleges that, according to a “credit reporting industry standard” and the Credit Reporting

Resource Guide, Wells Fargo should not have reported a monthly payment due

amount. Id. ¶ 11. White claims that Wells Fargo’s reporting is “false and misleading.”

Id.




1 The facts supporting the Court’s ruling are drawn primarily from Wells Fargo’s Statement of Undisputed

Material Facts (Doc. 27-2)—which White failed to contest—but only to the extent that Wells Fargo’s facts
are adequately supported by the record. See Fed. R. Civ. P. 56(e)(2)-(3); see also M.D. Ga. Local Rule
56.
         Case 5:19-cv-00427-MTT Document 35 Filed 01/22/21 Page 2 of 7




       On May 23, 2019, White noticed an inaccurate payment due amount on his

Equifax credit report. Id. ¶ 12. White claims that, through a letter to Equifax, he

disputed the payment due amount on or about July 3, 2019. Id. ¶ 13. White also

alleges that Equifax forwarded his dispute to Wells Fargo and that Wells Fargo received

his dispute. Id. ¶¶ 15, 16. White says that Wells Fargo “did not consult the Credit

Reporting Resource Guide as part of its investigation.” Id. ¶ 17. When he did not hear

from Equifax, White alleges that he “obtained his Equifax credit disclosure, which

showed that Equifax and [Wells Fargo] failed or refused to report the scheduled monthly

payment as $0.00.” Id. ¶ 18. White claims that he suffered damages because of

“[Wells Fargo’s] negligent and/or willful failure to comply with the Fair Credit Reporting

Act.” Id. ¶ 19.

       In its motion for summary judgment, Wells Fargo claims it did not receive any

notice of White’s dispute of Wells Fargo’s reporting. Doc. 27-2 at 1, 4-5. To see if

White had any evidence to support his claims, Wells Fargo served discovery on White’s

lawyer on June 9, 2020. Docs. 8; 27-2 at 2, 6-26. When White failed to respond, Wells

Fargo requested dates for White’s deposition and asked when White intended to

respond to the written discovery. Doc. 27-2 at 2, 6, 30. White’s attorney responded that

he had trouble getting White to finalize his responses and asked for a one-week

extension. Id. at 2, 7, 30.

       When Wells Fargo followed up on its requests on July 27, White’s lawyer

informed Wells Fargo that he intended to withdraw because of White’s




                                            -2-
           Case 5:19-cv-00427-MTT Document 35 Filed 01/22/21 Page 3 of 7




unresponsiveness. 2 Id. at 2, 7, 29. On August 13, Wells Fargo again requested White’s

discovery responses and scheduled his deposition for August 31, 2020. Id. at 2, 7, 32-

34. On August 18, 2020, White’s lawyer notified Wells Fargo that he still had no contact

with White and still planned to withdraw from the case. Id. at 2, 7, 27. On August 24,

Wells Fargo wrote White directly concerning his failure to respond to discovery requests

and inquired whether he would attend the August 31 deposition. Id. at 3, 7-8, 35. White

did not respond. Id. at 3, 8.

         All of that is to say that White never provided evidence of any notice to Wells

Fargo from Equifax concerning his alleged dispute, any evidence of Wells Fargo’s

alleged erroneous reporting, or any evidence of Wells Fargo’s failure to investigate

White’s alleged dispute. Id. at 3-5. In short, White has no evidence to support his

claim.

                            II. SUMMARY JUDGMENT STANDARD

         A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir.

2002) (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th

Cir. 1991)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant


2White’s lawyer moved to withdraw on September 1, 2020. Doc. 26. The Court granted the motion and
sent a Griffith notice to White on October 14, 2020, giving him thirty days to respond to Wells Fargo’s
motion for summary judgment. Docs. 30; 31. Another lawyer from the same law firm entered an
appearance on behalf of White on December 1, 2020. Doc. 33.

                                                  -3-
         Case 5:19-cv-00427-MTT Document 35 Filed 01/22/21 Page 4 of 7




may support its assertion that a fact is undisputed by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1)(A). “When the nonmoving party has the burden of proof at trial, the moving

party is not required to ‘support its motion with affidavits or other similar material

negating the opponent's claim[]’ in order to discharge this ‘initial responsibility.’” Four

Parcels of Real Prop., 941 F.2d at 1437-38 (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). Rather, “the moving party simply may ‘show[ ]—that is, point[ ] out to

the district court—that there is an absence of evidence to support the nonmoving party’s

case.’” Id. (alterations in original) (quoting Celotex, 477 U.S. at 324). Alternatively, the

movant may provide “affirmative evidence demonstrating that the nonmoving party will

be unable to prove its case at trial.” Id.

       The burden then shifts to the non-moving party, who must rebut the movant’s

showing “by producing … relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)

(citing Celotex, 477 U.S. at 324). The non-moving party does not satisfy its burden “if

the rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249-50). Further, where a party fails to

address another party’s assertion of fact as required by Fed. R. Civ. P. 56(c), the Court

may consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

However, “credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge. … The

                                             -4-
          Case 5:19-cv-00427-MTT Document 35 Filed 01/22/21 Page 5 of 7




evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.” Anderson, 477 U.S. at 255.

                                            III. ANALYSIS

        A “furnisher”3 who receives notice of a dispute concerning the “completeness or

accuracy of any information provided by a person to a consumer reporting agency” has

certain duties. 15 U.S.C. § 1681s-2(b); Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305,

1312 (11th Cir. 2018)). Specifically, upon receipt of a notice, the furnisher must

“conduct an investigation with respect to the disputed information,” “review all relevant

information provided by the consumer reporting agency,” and “report the results of the

investigation to the consumer reporting agency.” 15 U.S.C. § 1681s-2(b); Felts, 893

F.3d at 1312. If the investigation shows incomplete or inaccurately reported

information, then the furnisher must notify the “consumer reporting agencies to which

the person furnished the information.” 15 U.S.C. § 1681s-2(b); Felts, 893 F.3d at 1312.

If the provided information is found to be “inaccurate or incomplete or cannot be

verified,” that information should be modified, deleted, or permanently blocked from

being reported. 15 U.S.C. § 1681s-2(b); Felts, 893 F.3d at 1312.

        To prevail on his FCRA claim against Wells Fargo, White must show that he

provided notice to Wells Fargo regarding his information’s completeness or accuracy.

Knight v. Navient, LLC, 2016 WL 915192 (M.D. Ga.). White must also show that Wells

Fargo, after receiving notice, failed to conduct a reasonable investigation, review all

relevant information provided to Equifax, and report the results of the investigation. Id.


3 A furnisher is “an entity that furnishes information relating to consumers to one or more consumer
reporting agencies for inclusion in a consumer report.” 12 C.F.R. § 1022.41(c) (2011).

                                                   -5-
         Case 5:19-cv-00427-MTT Document 35 Filed 01/22/21 Page 6 of 7




       However, a furnisher’s duties are not triggered under § 1681s-2(b) until it

receives notice of a dispute. Felts, 893 F.3d at 1312. Here, it is undisputed that Wells

Fargo received no such notice of White’s alleged dispute. Doc. 27-2 at 1, 4-5. Without

notice, Wells Fargo was under no obligation to investigate White’s alleged dispute.

       White has not presented evidence that Wells Fargo failed to reasonably

investigate his alleged dispute. Further, White must adduce evidence “that had [Wells

Fargo] conducted a reasonable investigation, the result would have been different; i.e.,

that [Wells Fargo] would have discovered that the information it reported was inaccurate

or incomplete, triggering [Equifax’s] obligation to correct that information.” Felts, 893

F.3d at 1313. In sum, White has not produced any evidence to support his claims. See

generally Doc. 27-2. Therefore, White cannot show that Wells Fargo failed to

reasonably investigate his alleged dispute.

       That is all that needs to be said, but the Court will add that White has no

evidence that he was damaged. White alleges that “[a]s a direct and proximate cause

of [Wells Fargo’s] negligent and/or willful failure to comply with the Fair Credit Reporting

Act[,]” he suffered “credit and emotional damages.” Id. ¶ 19. To prevail on his actual

damages claim, White must have evidence that he suffered harm because of Wells

Fargo’s FCRA violation. Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151,

1160-61 (11th Cir. 1991). For an emotional injury, White must show “a causal

connection between [Wells Fargo’s] violation and [his] emotional harm.” Marchisio v.

Carrington Mortg. Servs., LLC, 919 F.3d 1288, 1304 (11th Cir. 2019). White failed to

produce evidence of either actual or emotional damages, so summary judgment for

Wells Fargo is appropriate. Id. (citations omitted).

                                              -6-
        Case 5:19-cv-00427-MTT Document 35 Filed 01/22/21 Page 7 of 7




      Accordingly, because White failed to produce any evidence to support his FCRA

claims, Wells Fargo is entitled to summary judgment.

                                  IV. CONCLUSION

      For the reasons discussed above, Wells Fargo’s motion for summary judgment

(Doc. 27) is GRANTED.

      SO ORDERED, this 22nd day of January, 2021.

                                        S/ Marc T. Treadwell
                                        MARC T. TREADWELL, CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                         -7-
